The opinion of the court was delivered, November 21st 1867, by
Thompson, J.
The court below erred in their allowance of interest to the appellees in this case. No more could be allowed than interest up to the day of sale. This is the uniform practice.
If authorities were needed for this, those cited in the appellant’s paper-book, Ramsey’s Appeal, 4 Watts 72, and Walton v. West, 4 Whart. 222, are sufficient. The excess of interest allowed after the sale and up to the maturity of the defendant’s obligation or single bill, must be deducted, and with this exception, we think the principles of the decree are right.
We will therefore reverse the decree, and send it back to be. corrected in this particular.
And now, November 21st 1867, decree of the court in awarding distribution to the judgment, Byers v. Crawford, is reversed, and the record is remitted, so that the said decree may be reformed according to the principles stated above, at the costs of the appellees.